Citation Nr: 1804002	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Regrettably, this matter must be remanded for additional development.

The Veteran was last afforded a VA examination for PTSD in April 2013.  This was over three years ago.  At the Veteran's August 2016 Board hearing, the Veteran essentially testified that his symptoms had become worse.  Specifically, he stated that he had about 10 bad days out of the month and that he found himself in confrontational settings sometimes where he felt like he wanted to hurt someone.  Therefore, a new VA examination and opinion is necessary to determine the current level of severity for the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  In this regard, the Veteran himself is encouraged to attempt to obtain these records in order to expedite his case (or to indicate, in writing, that they are not available).  Associate any outstanding treatment records with the file.

2. Then schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

The examiner must consider the lay statements made by the Veteran.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




